Citation Nr: 1827317	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  08-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.  

3.  Whether severance of service connection for PTSD, effective October 1, 2015, is warranted.  

4.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to June 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a cervical spine disability.  

The appeal was initially before the Board in January 2012, at which time the Board denied service connection for a cervical spine disability and remanded claims of service connection for PTSD and a respiratory disability.  The Veteran appealed the decision to the Court of Appeals for Veterans claims (Court).  In June 2013, the Court issued a memorandum decision and order that vacated the January 2012 Board decision and remanded the matter for readjudication consistent with the instructions outlined in the memorandum decision.  In November 2013 and July 2015, the Board remanded the cervical spine claim for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the January 2012 Board remand, service connection was granted and an initial 70 percent rating assigned for PTSD, effective July 26, 2006.  See December 2014 rating decision.  The Veteran disagreed with the evaluation and effective date, but limited his substantive appeal to the evaluation.  See June 2017 VA Form 9.

In a July 2015 rating , to RO severed service connection for PTSD, effective October 1, 2015.  The Veteran perfected an appeal as to the severance of service connection.  

The claim of service connection for a respiratory disability was initially remanded in January 2012, with instructions to obtain information regarding claimed asbestos exposure and a medical opinion.  To date, it does not appear that the development has been conducted and the instructions are repeated below.  

In correspondence dated in November 2015 and January 2018, the Veteran's attorney asserted that the Veteran was entitled to a TDIU, due to PTSD.  As such, the issue is now properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for a respiratory disability, increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current cervical spine disability is related to active duty.

2.  The December 2014 rating decision that granted service connection for PTSD is not shown to have been clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The severance of the award for service connection for PTSD was improper.  38 U.S.C. § 5109A (West 2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Cervical Spine Disability

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

The Veteran asserts that he was involved in a motor vehicle accident (MVA) during service, and that his current cervical spine disability is related to injuries sustained in that accident.  In a September 2006 statement, the Veteran indicated that while stationed at Malmstrom Air Force Base during approximately November 1965, he was a passenger in an Air Force truck that struck a deer and rolled over.  He stated that he was tossed around in the cab of the truck.  He indicated that after ensuring that there were no visible injuries, the Veteran and the others involved called the base and subsequently filled out accident reports.  He stated that he was checked at the infirmary and released to work.  He indicated that he had pain in his neck at that time.  He noted that he had back and neck pain following service. 

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against entitlement to service connection for a cervical spine disability.  

Service treatment records are entirely negative for any diagnosis, complaint, or abnormal finding referable to the Veteran's cervical spine.  On separation examination in May 1967, the Veteran denied recurrent back pain, lameness, deformity, and arthritis.  His spine was normal on clinical examination, and the summary of defects and diagnoses did not include any reference to his cervical spine.  He was deemed qualified for separation.

The Board finds that the Veteran's service treatment records do not support his claim.  The Board may use silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evidence is negative for arthritis within one year of the Veteran's separation from active duty.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

In fact, the post-service medical records are negative for relevant complaints, symptoms, findings or diagnoses for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A May 1986 x-ray of the Veteran's cervical spine was noted to "probably be an old" minimal compression deformity of the anterior superior corner of C4 associated with a small spur.  In 1988, the Veteran reported back problems, and reported a 1983 fall from a ladder during which he injured his back and neck.  

A private medical record dated in February 1990 reflects the Veteran's report of having fallen from a ladder in 1983, after which he saw a chiropractor. 

A March 1990 letter from P.E.S., MD, notes that the Veteran fell from a ladder in June 1983 and sustained a definite twist injury to his neck.  He indicated that the Veteran had seen a chiropractor a few days later and had been seeing physical therapists and chiropractors intermittently since.  Dr. S. noted that the Veteran had experienced numerous exacerbations from his work as a painter and had probably missed about a year and a half in total since the 1983 accident.  The report of a July 1990 MRI indicates a congenitally small cervical neural canal without evidence of degenerative spinal stenosis and possible foraminal encroachment.

In April 1999 the Veteran was seen at a private hospital with complaints of a one-year history of cervical pain.  Physical therapy was prescribed.  An X-ray study revealed mild degenerative changes without evidence of instability.

A July 2006 VA outpatient record indicates the Veteran's report of a bad back since a motor vehicle accident in service. 

A May 2014 VA Disability Benefits Questionnaire (DBQ) relates that the Veteran had a current diagnosis of cervical spine strain.  The DBQ relates the Veteran's reported history of the in-service MVA in detail.  A March 2012 CT and a May 2014 x-ray each resulted in an impression of multilevel degenerative disc disease and bilateral neuroforaminal narrowing.  

The examiner noted that the 2012 CT and 2014 x-ray did not show a compression deformity that was noted in a May1986 report.  Even cervical spine x-rays of November 2012 did not mention the compression deformity.  The only thing that was consistent between the 1986 report and now was a bone spur at C4.  There were three records not indicating an old compression deformity at C4, versus one record stating compression deformity at C4.  

The examiner provided the medical opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

The examiner explained that there were no medical documents indicating significant injury to the Veteran's neck in the military service.  The examiner stated that she reviewed multiple records from the Veteran's service treatment records and he did not have any medical visits documented of an MVA and neck pain.  There were no old x-rays to show evidence of injury.  The examiner specifically noted that at his separation examination in 1967, the Veteran did not check off that he was having neck pain or problems.  The only thing he mentioned on separation was a tonsillectomy and minor illnesses.  The Veteran denied all other significant medical or surgical history.  Therefore, it was the examiner's opinion that if the Veteran did not have complaints of neck pain or condition in a 1967 examination, two years after his MVA, it suggested that his neck condition developed later, possibly when he had his other injury falling off of a ladder in 1983 while painting.  That injury was almost 20 years after his MVA.  

A March 2017 VA Memorandum for the Record relates that VA had determined that it was unable to corroborate the claimed MVA at Malmstrom AFB from April 1964 to July 1966.  It explained that all procedures to obtain this information from the Veteran had been properly followed, evidence of written and telephonic efforts to obtain this information was in the file, all efforts to verify the issue had been exhausted, and any further attempts would be futile.  It listed the efforts made in order to corroborate the MVA.  

The record contains a July 2017 VA DBQ medical opinion from a different examiner that sets forth a detailed review of the medical evidence.  The examiner first addressed the significance of the prior finding that subsequent CT scans and X-rays of the cervical spine did not show the compression deformity noted in the May 1986 report.  

The examiner explained that radiographs are read by physicians of varying experience and levels of expertise and findings, especially subtle findings, may be missed or misread by different examiners.  It was not uncommon for radiographic reports of the same body area, read by different providers and performed at different times, to differ with regard to reported abnormalities.  Given the fact that multiple radiographic studies after the 1986 report, including more sensitive CT and MRI studies of the neck, failed to show a compression fracture at the C4 level of the cervical spine it was "AT LEAST AS LIKELY AS NOT (capitalization in original)" that the diagnosis of compression fracture was incorrect and that the radiologist misread the bony abnormality at C4 which all subsequent studies documented as spurring, osteophyte, and/or degenerative arthritis. 

The examiner also commented on whether the findings reported in the May 1986 report were at least as likely as not residuals of an injury sustained in service, or otherwise related to the Veteran's service.  

The examiner stated that "IT IS LESS LIKELY THAN NOT (capitalization in original)" that the Veteran's neck condition was related to service.  He stated that the 1986 report reflected a work-related neck injury in 1983, and in none of the subsequent documents, by multiple medical providers 1986-1999, did the Veteran provide a history suggesting injury in service as the etiology of his neck condition, nor did the examining physicians suggest that the Veteran had a pre-existing neck condition prior to the 1983 injury.  The Veteran's reported service-era MVA was unmentioned in medical documents reflecting the Veteran's self-reported history and symptoms prior to 2005.  The service treatment records and medical documents prior to 2005 were silent with regard to significant neck injury in service either from reported MVA or other event.  

Regardless of whether or not a neck injury occurred in service, there were no residuals from that reported injury either in service or after service based upon all medical evidence available; there was no evidence to suggest any neck condition existing prior to 1983, over 15 years after service.  All of the cervical spine radiographic findings may be attributed to the Veteran's work-related and non-work-related events which occurred after service - the mechanism of injury of his work-related accident in 1983, as well as subsequent MVA in 1991 and other events, as well as the rigors of his post-service occupation as house painter for 25 years after service, certainly provided a plausible pathophysiologic etiology for his current neck condition. 

The Board finds that the May 2014 and July 2017 medical opinions constitute probative evidence against the Veteran's claim.  They are based on current or recent examination results and detailed reviews of the entire medical record.  While the examiners commented on the absence of neck complaints or treatment in service, the May 2014 examiner specifically commented on the lack of complaints or findings at separation as support for the conclusion that there was no neck disability at separation.  The examiners explained their opinions with specific references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for more convincing rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board finds it particularly significant that the July 2017 medical opinion relates that even if the Veteran was in an MVA during active duty, there were no residuals from that injury either in service or after service based upon all medical evidence available, and there was no evidence to suggest any neck condition existing prior to 1983, over 15 years after service.

The Board also finds it significant that there is no medical evidence to the contrary of the May 2014 and July 2012 VA opinions.  In fact, the post-service evidence is negative for any evidence linking the Veteran's cervical spine disability to his active duty or any injury during active duty.

The Board also finds it noteworthy that while seeking post-service medical treatment, the Veteran consistently reported post-service onsets of his cervical spine disorder.  These directly conflict with his current assertion to VA that he has experienced a cervical spine disability since an MVA during service.  The Board finds that the reports of medical history the Veteran made to his post-service health care providers during the course of treatment are inherently more credible than his statements made in support of his claim for benefits.  Therefore, the most credible evidence regarding the most likely date of onset of the claimed cervical spine disability consists of treatment records reflecting onset of symptomatology years after service discharge. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on an absence of complaints in service.  Rather, as discussed in detail above, the Board finds that the Veteran's statements that his cervical spine disorder began after service, made in the pursuit of treatment years following his separation from service, prove that his current statements are unreliable and not credible with respect to the onset of his cervical spine symptoms. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a cervical spine disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Whether Severance of Service Connection for PTSD, Effective 
October 1, 2015, Is Warranted

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in January 2015 that proposed to sever service connection for PTSD, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a January 2015 letter.  The Veteran did not respond to the severance proposal.  In July 2015, a rating decision was issued that severed service connection, effective October 1, 2015 (more than 60 days thereafter), and explained the reasons for finalizing the severance of service connection.  Thus, the procedural due process in this case was proper.

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id.   

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.


Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304. 

By way of history, in December 2014 the Veteran was granted service connection for PTSD and assigned a 70 percent rating.  The rating decision relied upon a July 2014 VA medical opinion that provided a positive nexus to service.  That examination included specific consideration of three separate stressors reported by the Veteran; only one of which related to his military service.  The rating decision further noted that although the specific in-service stressor had not been verified, the relaxed standard "fear based" stressor was applicable and service connection for PTSD could be established.   

In this regard, the VA examination report states that the primary contributor to the Veteran's PTSD was a post-service motor vehicle accident in which his wife and daughter were severely injured.  His other reported stressors, related to preservice exposure to a gang fight and inservice events in Vietnam (consisting of running from mortars, being in a plane or helicopter that was the target of enemy fire, and firing his weapons while on patrol at what he thought were enemy soldiers), each play a lesser role in the development of PTSD.  These events served to heighten the Veteran's general anxiety and awareness of vulnerability.

 The examiner stated that the Veteran's PTSD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner stated that the "Veteran's current diagnosis meets DSM criteria, but there is no evidence that it is related to the Veteran's military service.  There is no report of mental health issues during the Veteran's service time and no consistent report of ongoing mental health problems since military service.  Therefore, there is no nexus between military service and current symptoms."

In another section of the report, the examiner offered the following:  "In the opinion of this examiner, [the Veteran's] exposure to a gang fight and the reported events in Vietnam each play a lesser role in development of his PTSD.  These events served to heighten his general anxiety and awareness of vulnerability.  After listening to his narrative and considering his personal response as he gave report, the primary contributor to his PTSD was the accident in which his wife and daughter were severely injured......Judging from the information available to this examiner, it is not likely (probability of less than 50 percent) that the disorders is related to any disease or injury in military service." 

The July 2014 VA examination report does specifically indicate that the one of the Veteran's stressors (related to his Vietnam service) meets Criterion A of the DSM-5 (i.e., were adequate to support the diagnosis of PTSD), and that the stressor was related to the Veteran's fear of hostile military or terrorist activity (VA standard for both DSM-IV and 5).  Moreover, by stating that the Veteran's Vietnam stressors played a role in the development of PTSD, the July 2014 VA examiner concluded that the service-related stressor did play some causative role.  

Overall, the Board finds that the unclear, ambiguous and contradictory nexus opinions in the July 2014 VA examination report render the Board unable to state that the December 2014 rating decision grant of service connection was clearly and unmistakably erroneous.  See Stallworth, supra.   The Board cannot state that the December 2014 grant of service connection was the kind of error that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo, supra.

The Board finds that the grant of service connection for PTSD was not clearly erroneous, and thus severance of service connection for this disability, effective October 1, 2015, was improper.


ORDER

Service connection for a cervical spine disability is denied.  

As the severance of service connection for PTSD, effective October 1, 2015, was improper, the appeal is granted.


REMAND

The most recent VA examination of the Veteran's PTSD occurred in July 2014, nearly four years ago.  Due to the passage of time, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran's TDIU claim is inextricably intertwined with the increased evaluation claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  All development on that claim should be undertaken on remand, to include obtaining a VA Form 21-8940 from the Veteran.   

The development of the respiratory claim ordered by the January 2012 does not appear to have been completed so is repeated below.  

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any and all outstanding VA treatment records.

2.  Provide the Veteran with a VA Form 21-8940, Application for TDIU and request that he submit the completed form, with all appropriate information. Thereafter, take all appropriate action on the TDIU claim. 

3.  Contact the Veteran and request that he provide information concerning any industrial exposure to asbestos either before or after his period of service.  

4.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present respiratory disability.  Copies of all pertinent records should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated respiratory disability.  With respect to any currently present respiratory disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that it is related to any disease or injury in service, to include exposure to asbestos.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PTSD.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate DBQ should be filled out for this purpose, if possible.

6.  Then, readjudicate the Veteran's claims, to include TDIU.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


